department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list legend taxpayera irab insurance_company c financial_institution d irae annuity f insurance_company g amount dear this is in response to your ruling_request of date as supplemented by correspondence dated january and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested r taxpayer a represents that she received a distribution equal to amount from her individual_retirement_annuity ira b issued by insurance_company c taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to the mislabeling of ira by financial_institution d which led to amount being placed into a non-ira annuity at insurance_company g taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that she maintained ira an annuity from insurance_company c with financial_institution d taxpayer a represents that she received ira as part of divorce settlement and she was not aware of the nature of the account when it was transferred to her the account statements received by taxpayer a showed ira as a single account and another ira ira e as an individual_retirement_account in in order to increase earnings on taxpayer a's investments taxpayer a's financial advisors requested a list of taxpayer a's accounts with financial_institution d as indicated the list showed ira bas a single account and ira e as an individual_retirement_account taxpayer a represents that her financial advisors advised her to transfer both accounts to a new custodian she represents that her financial advisors completed the paperwork and taxpayer a signed the forms to transfer both ira b and ira e since ira e was coded as an ira it was transferred into an ira with no difficulty since ira was not labeled as an ira it was transferred into a non-ira annuity annuity f with insurance_company g the ruling_request is accompanied by a letter from taxpayer a's financial advisors indicating they believed ira b was a non-ira annuity because of its designation as a single account on the list of accounts received from financial_institution d the mistake was discovered in when taxpayer a received a deficiency_notice from the service based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 i r s provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount within the 60-day period was due to the mislabeling of ira b by financial_institution d which led amount to be placed in a non-ira account at insurance_company g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the date_of_issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution the contribution of amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at i d by please address all sincerely yours employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
